Citation Nr: 1452970	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11GI Bill Program).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2012; a statement of the case was issued in April 2012; and, a substantive appeal was received in June 2012.   

A Board hearing was scheduled for May 2013.  The Veteran was notified of the hearing by way of a March 2013 correspondence.  He failed to report for the hearing or provide good cause for his failure to report.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In the Veteran's notice of disagreement, he stated that he paid into the GI Bill and that if he is denied educational assistance under the provisions of the Post-9/11GI Bill Program, he would like his contributions reimbursed so that he could use it for school.  The RO, in its statement of the case, noted that the Veteran paid $1200 to enroll in the Montgomery GI Bill Educational Assistance Program (MGIB).  It found that this money could not be refunded.  However, the issue of a refund was never the subject of a rating decision.  

The Board finds that claims for entitlement to educational assistance under Chapter 30, Title 38, United States Code, for benefits under the MGIB, and entitlement to a refund of the $1200 paid into the MGIB have been raised by the record.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran served on active duty from October 1991 to January 1998.  He did not have honorable active service on or after September 11, 2001


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9510, 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case there is no dispute as to the relevant facts, and the law is dispositive.

Under the applicable regulations, in order to be an eligible individual for benefits pursuant to the Post-9/11 GI Bill, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520  (2013).  Post-9/11 GI Bill Program eligibility requires that on or after September 11, 2001, an individual either have 36 months of honorable active service; or have at least 30 days on "active duty" and is then discharged from active duty due to service connected disability; or serves between 90 days and less than 36 months and meets additional requirements.  38 U.S.C.A. § 3311(b) (West Supp. 2013). 

The Veteran's active duty service (from October 1991 to January 1998) does not meet the service requirements of 38 C.F.R. § 21.9520 (2013).  In his February 2012 notice of disagreement, the Veteran stated that when he was processing out of his last duty station, he specifically inquired about the time frame of the GI Bill, because he was going into the reserves.  He stated that he was informed that his time would start when he left the reserves.  He stated that when he applied to college, it was on the understanding that he was within the requisite timeframe.  He stated that he was misinformed and that he has paid into the GI Bill.  He requested a refund of his contributions.  

The Veteran could not possibly have specifically inquired about the timeframe of the Post-9/11 GI Bill when he was discharged from service, because he was discharged from active duty in January 1998 (before September 11, 2001).  The RO noted in its statement of the case that the Veteran paid $1200 into the MGIB.  Consequently, it appears likely that the Veteran inquired about the MGIB when he was discharged from active duty.  The issue of entitlement to educational assistance under Chapter 30, Title 38, United States Code, for benefits under the MGIB Educational Assistance Program has been referred to the RO.  

With regard to the issue certified to the Board (entitlement to basic eligibility for receiving educational assistance benefits under the provisions of the Post-9/11GI Bill Program), the Board finds that the claim must be denied as a matter of law.  


ORDER

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post 9-11 GI Bill (Chapter 33) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


